Citation Nr: 0905772	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  06-35 625	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a right leg/knee 
disability, on a direct basis.

2.  Entitlement to a rating in excess of 10 percent for a 
deformity of the second toe of the right foot.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. A. Mishalanie, Counsel


INTRODUCTION

The Veteran had active military service from May to September 
1975, and from January 1978 to March 1979.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from an October 2005 rating decision in which the RO denied 
the Veteran's petition to reopen a claim, characterized as a 
claim for service connection for a right leg disability, to 
include right knee, on a direct basis or as secondary to a 
service-connected right foot disability, as well as his claim 
for a rating in excess of 10 percent for a deformity of the 
second toe of the right foot.  The Veteran filed a notice of 
disagreement (NOD) in May 2006, and the RO issued a statement 
of the case (SOC) in October 2006.  The Veteran filed a 
substantive appeal (via a VA Form 9, Appeal to Board of 
Veterans' Appeals) later that month in October 2006.

In March 2007, the Veteran testified during a hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
that hearing is of record.  

In August 2007, the Board denied the Veteran's petition to 
reopen the claim for service connection for a right leg 
disability as secondary to the service-connected foot 
disability and remanded the matter of service connection for 
a right leg disability on a direct basis to the RO, via the 
Appeals Management Center (AMC) in Washington, DC, for 
additional development and adjudication.  The Board also 
remanded the claim for a higher rating for the right second 
toe deformity for additional development.  After 
accomplishing the requested action, the RO continued the 
denial of the claims (as reflected in the September 2008 
supplemental SOC (SSOC), and returned the appeal to the Board 
for further appellate consideration.  

The Board's decision on the matter of a higher rating for the 
service-connected right second toe disability is set forth 
below.  The claim for service connection for a right leg/knee 
disability, on a direct basis,  is addressed in the remand 
following the order; this matter is being remanded to the RO 
via the AMC, in Washington, DC.  VA will notify the appellant 
when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim herein decided has been accomplished.

2.  The Veteran's right second toe deformity results in the 
second toe being 10 percent larger on the right foot when 
compared to the left; there is mild or minimal tenderness 
over the second metatarsal of the right foot and the Veteran 
walks with a mildly antalgic gait and has pain with prolonged 
standing or walking.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for a 
second toe deformity of the right foot are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.321, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 
4.27, 4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 5283, 5284 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

The Board is also aware of the recent decision in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008), applicable to claims 
for increased ratings.  In Vazquez-Flores, the United States 
Court of Appeals for Veterans Claims (Court) found that, at a 
minimum, adequate VCAA notice requires that VA notify the 
claimant that, to substantiate such a claim: (1) the claimant 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation 

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, an August 2005 pre-rating letter and an 
October 2007 post-rating letter provided notice to the 
appellant regarding what information and evidence is needed 
to substantiate a claim for a higher disability rating, as 
well as what information and evidence must be submitted by 
the appellant, and what information and evidence would be 
obtained by VA.  The notice letters specifically informed the 
Veteran to submit any evidence in his possession pertinent to 
the claim herein decided (consistent with Pelegrini and the 
version of 38 C.F.R. § 3.159 then in effect).  The October 
2006 SOC provided notice as to the criteria used to evaluate 
the Veteran's service-connected right foot disability.  
Letters dated in October and December 2006, along with an 
October 2007 letter, provided the Veteran with information 
pertaining to the assignment of disability ratings and 
effective dates, as well as the type of evidence that impacts 
those determinations, consistent with Dingess/Hartman.  

The October 2005 RO rating decision reflects the RO's initial 
adjudication of the claims after issuance of the August 2005 
letter.  After issuance of the October and December 2006 and 
October 2007 letters, and opportunity for the Veteran to 
respond, the September 2008 SSOC reflects readjudication of 
the claim.  Hence, the Veteran is not shown to be prejudiced 
by the timing of the latter notice.  See Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as in an SOC or SSOC, is sufficient to 
cure a timing defect).

The Board also notes that, to the extent that the 
aforementioned letters did not meet all of the requirements 
of Vazquez-Flores, the Veteran's written statements and 
testimony, which indicated the impact of his disability on 
his employment and daily life, demonstrated an awareness of 
what was necessary to substantiate his increased rating 
claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 
(2007). Consequently, any error in this regard was "cured by 
actual knowledge on the part of the claimant."  See Sanders 
v. Nicholson, 487 F.3d 881, 889 (Fed. Cir 2007).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter herein decided.  Pertinent medical 
evidence associated with the claims file consists of the 
Veteran's VA outpatient treatment (OPT) records dated through 
June 2007; and the reports of August 2005 and September 2008 
VA examinations.  Also of record and considered in connection 
with the appeal are the various written statements and oral 
testimony provided by the Veteran and by his representative, 
on his behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
RO/AMC, the Veteran has been notified and made aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter herein decided, at this 
juncture.  See Mayfield v. Nicholson, 20 Vet. App.537, 543 
(2006) (rejecting the argument that the Board lacks authority 
to consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II.  Analysis

Disability ratings are determined by application of the 
criteria set forth in VA's Schedule for Rating Disabilities, 
which is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as  
to which of two ratings applies under a particular Diagnostic  
Code (DC), the higher rating is assigned if the disability 
more closely approximates the criteria for the higher rating;  
otherwise, the lower rating applies.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of a veteran.  38 C.F.R. § 4.3 
(2008).

A veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet .App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, 
the Board acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  The analysis 
in the following decision is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

The Veteran's service treatment records reflect that he 
underwent surgical fusion of the proximal interphalangeal 
(PIP) joint and arthroplasty of the second toe of the right 
foot.  The Veteran's right second toe disability has been 
evaluated using the criteria under DC 5283 (malunion or 
nonunion of tarsal or metatarsal bones) and DC 5284 (other 
foot injuries).  38 C.F.R. § 4.71a (2008).  Under DC 5283 and 
DC 5284, a 10 percent rating is warranted for a moderate 
disability, a 20 percent rating for a moderately-severe 
disability, and a 30 percent disability for a severe 
disability.  Actual loss of the foot is rated as 40 percent 
disabling.

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which the claimant experiences 
additional functional loss due to pain, weakness, excess 
fatigability, or incoordination, to include with repeated use 
during flare-ups, and those factors are not contemplated in 
the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The 
provisions of 38 C.F.R. 
§§ 4.40 and 4.45 are to be considered in conjunction with the 
diagnostic codes predicated on limitation of motion.  See 
Johnson v. Brown, 9 Vet. App. 7 
(1996).

Considering the medical evidence in light of the above, , the 
Board finds that a rating in excess of 10 percent for the 
right second toe deformity is not warranted.

The report of the August 2005 VA foot examination reflects 
the Veteran's complaints of achy pain and stiffness in his 
right foot.  He reported he could walk one to 1.5 blocks with 
the help of a cane and did not have any flare-ups.  During 
medical examination, the Veteran walked with a limp.  There 
was a mild shift in weight bearing line, but no pronation 
deformity.  He had tenderness of the Achilles tendon and over 
the metatarsal heads.  There were no callosities.  

During the March 2007 hearing, the Veteran said that he 
experienced sharp pain, tingling and numbness in his right 
foot.  He said that he could only stand on the foot for 20 to 
25 minutes before needing to rest.

A February 2007 VA podiatry clinic record reflects the 
Veteran's complaint of right Achilles tendon pain.  He 
reported feeling better after doing water exercises and 
stretching his Achilles tendon.  Fusion of the second toe of 
the right foot was noted.  The Achilles tendon was tender to 
palpation.  The diagnoses were Achilles tendonosis, improving 
with stretching, and posterior tibial tendon (PTT) 
dysfunction, non-painful and stable with orthotics.  A June 
2007 VA podiatric clinic record reflects that the Veteran 
reported improvement with the use of orthotics. The Veteran 
was taking Diclofenac (an anti-inflammatory medication) for 
Achilles tendonosis.  

The report of the September 2008 VA foot examination reflects 
the Veteran's complaint of moderate right foot pain three 
times a week lasting 2 to 3 hours.  He said the pain occurred 
with standing and walking, but not at rest.  He also reported 
weakness and fatigability of the right foot.  The Veteran 
walked with a mild antalgic gait, utilizing a cane.  He said 
that he worked as a counselor and had difficulty with 
prolonged standing and walking for more than two hours.  

During medical examination, range of motion of the toes was 
normal even with repetitive testing.  Range of motion was not 
limited by pain, fatigue, weakness, or lack of endurance.  
There was no edema or weakness.  There was mild or minimal 
tenderness noted along the plantar aspect of the second 
metatarsal area of the right foot.  There was no callous 
formation or unusual pattern wear to suggest abnormal 
weightbearing.  The VA examiner noted that the Veteran did 
not have flatfeet (as had been previously reported) and the 
Achilles tendon was midline for both feet.  There was a mild 
deformity of the second toe, which involved a slight 
enlargement of the distal aspect of the second right toe as 
compared to the left.  The right second toe was 10 percent 
larger than the left second toe.  There was also a vertical 
scar along the second metatarsal area of the right foot, 
which was asymptomatic.  The diagnosis was right foot strain 
with residuals of right foot surgery and deformity of the 
second toe of the right foot, mildly active at the time of 
examination.  

In sum, the  right second toe deformity is manifested by the 
toe being 10 percent larger on the right foot when compared 
to the left.  There is also mild or minimal tenderness along 
the plantar aspect of the metatarsal.  The Veteran also has 
Achilles tendonosis, a nonservice-connected condition that 
has contributed to his right foot pain.  Where it is not 
possible to distinguish the effects of a nonservice-connected 
condition from those of a service-connected condition, the 
reasonable doubt doctrine dictates that all symptoms be 
attributed to the Veteran's service-connected disability.  
See Mittleider v. West, 11 Vet. App. 181 (1998).  It is 
unclear whether the symptoms associated with the Veteran's 
service-connected right foot disability are distinguishable 
from those of the Achilles tendonosis.  But, even when 
considered together, his overall right foot disability has 
consistently been described as mild.  The pain associated 
with the second metatarsal has been minimal to mild.  The 
evidence does not indicate his right foot disability is 
moderately-severe or severe, indicative of a higher 20 or 30 
percent rating.  

For all the foregoing reasons, the Board finds there is no 
basis for a staged rating for the right second toe deformity, 
pursuant to Hart, and the claim for a rating in excess of 10 
percent must be denied.  In reaching this conclusion, the 
Board has considered the benefit-of-the-doubt doctrine; 
however, as the preponderance of the evidence is against 
assignment of any higher rating for the disability on appeal, 
that doctrine is not for application in the instant appeal.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

A rating in excess of 10 percent for a right second toe 
deformity is denied.


REMAND

The Board's review of the claims file reveals that further RO 
action is warranted on  the claim for service connection for 
a right leg disability, to include right knee, on a direct 
basis.

During the hearing, the Veteran testified that he had a right 
knee disability, which he believed was related or aggravated 
by his service-connected right foot disability.  As noted in 
the Board's August 2007 decision, the Veteran did not submit 
new and material evidence necessary to reopen the claim for 
service connection on a secondary basis.  But, as mentioned, 
the question of entitlement to service connection on a direct 
basis remains on appeal.  

The Veteran's service treatment records include a January 
1978 report of medical examination given prior to the 
Veteran's second period of military service, which reflects 
that he had a history of knee surgery.  It was noted that he 
had been referred to the United States (U.S.) Walson Army 
Hospital at Fort Dix for an orthopedic consultation and that 
the knee was asymptomatic for duty.  It was not noted which 
knee was affected, and, unfortunately, an actual copy of the 
orthopedic consultation is not of record.  The January 1979 
report of medical examination given two months prior to the 
Veteran's separation from service reflects that his lower 
extremities were normal.  On the January 1979 report of 
medical history, the Veteran complained of cramps in his legs 
and 'trick' or locked knee.  

The Veteran's VA outpatient treatment records reflect that he 
underwent physical therapy for both knees in 2005.  A 
November 2005 VA record notes that September 2005 X-rays of 
the knees was normal and that the physical therapist had 
diagnosed the Veteran with chondromalacia patellae.  

Given the in-service complaints and post-service findings of 
a right knee disability, the Veteran's assertions as to a 
relationship between the two, and the absence of any current 
medical opinion on the question of nexus, the Board finds 
that further examination and medical opinion is needed to 
resolve the claim for service connection.  See 38 U.S.C.A. § 
5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4) (2008); 
McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Hence, the RO should arrange for the Veteran to undergo a VA 
orthopedic examination, by an appropriate physician, at a VA 
medical facility.  The Veteran is hereby advised that failure 
to report for the scheduled examination, without good cause, 
may well result in denial of the claim (as the original claim 
for service connection will be considered on the basis of the 
evidence of record).  
See 38 C.F.R. § 3.655 (2008).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the Veteran fails to report for the 
scheduled examination, the RO must obtain and associate with 
the claims file (a) copy(ies) of any notice(s) of the date 
and time of the examination sent to the Veteran by the 
pertinent VA medical facility.

Prior to arranging for medical examination, the RO should 
obtain and associate with the claims file all outstanding 
military and VA medical records.  As mentioned, the Veteran's 
service treatment records reflect that he underwent an 
orthopedic consultation at the U.S. Walson Army Hospital at 
Fort Dix in January 1978, but a copy of this record has not 
been associated with the claims file.  Also, the claims file 
contains VA treatment records from the Philadelphia VA 
Medical Center (VAMC) dated from August 2004 to June 2007.  
These records reflect that September 2005 X-rays of the 
Veteran's knees were normal, but a copy of this report has 
not been associated with the claims file.  The Board 
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Hence, the RO must obtain a copy of the January 
1978 orthopedic consultation and all outstanding pertinent 
treatment records from the Philadelphia VAMC, including a 
copy of the report of the September 2005 X-rays of the knees, 
following the current procedures prescribed in 38 C.F.R. § 
3.159 as regards requests for records from Federal 
facilities.

Furthermore, to ensure that all due process requirements are 
met and the record before the examiner is complete, the RO 
should also give the appellant another opportunity to present 
information and/or evidence pertinent to the claim remaining 
on appeal.  The RO's notice letter to the appellant should 
explain that he has a full one-year period for response.  See 
38 U.S.C.A § 5103(b)(1) (West 2002); 
but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2008) (amending 
the relevant statute to clarify that VA may make a decision 
on a claim before the expiration of the one-year notice 
period).  

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the appellant provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2008).

The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA.  See 38 U.S.C.A. §§ 
5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2008).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full VCAA compliance.  Hence, in 
addition to the actions requested above, the RO should also 
undertake any other development or notification action deemed 
warranted by the VCAA prior to adjudicating the claim 
remaining on appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain a copy of the 
orthopedic consultation that was conducted 
at the U.S. Walson Army Hospital at Fort 
Dix in January 1978.  The RO must follow 
the procedures set forth in 38 C.F.R. § 
3.159(c) with respect to requesting 
records from Federal facilities.  All 
records/responses received should be 
associated with the claims file.  

2.  The RO should also obtain from the 
Philadelphia VAMC all outstanding records 
of evaluation and/or treatment for the 
Veteran's right leg disability, to include 
right knee, since June 2007.  In addition, 
the RO should obtain the report of the 
September 2005 X-rays of the knees.  The 
RO must follow the procedures set forth in 
38 C.F.R. § 3.159(c) with respect to 
requesting records from Federal 
facilities.  All records/responses 
received should be associated with the 
claims file.  

3.  The RO should send to the Veteran and 
his representative a letter requesting 
that the Veteran provide sufficient 
information, and, if necessary, 
authorization, to enable the RO to obtain 
any additional evidence not of record that 
pertains to the claim remaining on appeal.

The RO should explain the type of evidence 
that is his ultimate responsibility to 
submit. The RO's letter should clearly 
explain to the appellant that he has a 
full one-year period to respond, although 
VA may decide the claim within the one-
year period..

4.  If the appellant responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set forth 
in 38 C.F.R. § 3.159.  All records and 
responses received should be associated 
with the claims file.  If any records 
sought are not obtained, the RO should 
notify the appellant of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe further 
action to be taken.

5.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the RO 
should arrange for the Veteran to undergo 
a VA orthopedic examination, by an 
appropriate physician, at a VA medical 
facility.

The entire claims file must be made 
available to the physician designated to 
examine the Veteran, and the examination 
report should include discussion of the 
Veteran's documented medical history and 
assertions.  All indicated tests and 
studies should be accomplished (with all 
results made available to the requesting 
physician prior to the completion of his 
or her report), and all clinical findings 
should be reported in detail.

The examiner should clearly identify all 
current disability(ies) of the right leg 
and/or knee.  With respect to each 
diagnosed disability, the examiner should 
render an opinion, consistent with sound 
medical judgment, as to whether it is at 
least as likely as not (i.e., there is a 
50 percent or greater  probability) that 
the disability is the result of disease or 
injury was incurred in or aggravated by 
the Veteran's military service.  

The physician should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

6.  If the Veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date and 
time of the  examination sent to the 
Veteran by the pertinent VA medical 
facility.

7.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).

8.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, the RO 
should adjudicate the claim for service 
connection in light of all pertinent 
evidence and legal authority.  

9.  If the benefit sought on appeal 
remains denied, the RO must furnish to the 
Veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them an appropriate time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).


______________________________________________
JACQELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


